DETAILED ACTION
The communication dated 4/18/2022 has been entered and fully considered.
Claims 1, 14, and 20 were amended. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 4/18/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 1-13 have been withdrawn.
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “the floor wire defines a floor wire diameter smaller than the support wire diameter.”
However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
Regarding claims 14 and 20, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “the maximum height is between 1 and 4 times the floor wire diameter.”
However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
Regarding claims 2-13 and 15-19, Applicant further argues that if claims 1 and 14 are allowed, claims 2-13 and 15-19 must also be allowable since they are dependent claims. However, claims 1 and 14 are rejected under 35 U.S.C. § 103. See below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the floor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the floor" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. U.S. Publication 2018/0220867 (henceforth referred to as Carr).
As for claim 1, Carr teaches a dishwasher appliance (paragraph [0036]; Fig. 1: part 100) defining a vertical, a lateral, and a transverse direction, dishwasher appliance 100 comprising: a tub (paragraph [0037]) defining a dishwashing compartment (paragraph [0036]; Fig. 1: part 101), equivalent to the claimed wash chamber, for receipt of articles for washing, the tub defining a tub width measured along the lateral direction; and a top washware rack (paragraph [0036]; Fig. 1: part 200), equivalent to the claimed third rack assembly, slidably positioned within dishwashing compartment 101 and configured for movement along the transverse direction, top washware rack 200 comprising: a perimeter support wire defining a support wire diameter (Fig. 2); and a bottom portion (paragraph [0041]; Fig. 2: part 204), equivalent to the claimed floor, suspended from the perimeter support wire, bottom portion 204 being formed from interwoven floor wire and defining a floor width that is greater than 65% of the tub width of a wash tub, wherein the floor wire defines a floor wire diameter (paragraph [0041]; Figs. 1-3).
Carr differs from the instant claims in failing to teach that bottom portion 204 is flat. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Carr also fails to teach that the floor wire diameter is smaller than the support wire diameter. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 2, Carr further teaches that the perimeter support wire defines a substantially rectangular rack footprint in a horizontal plane defined by the lateral direction and the transverse direction (paragraph [0041]; Figs. 1-3).
As for claim 3, Carr differs from the instant claims in failing to teach that the perimeter support wire has a support wire diameter of between about 0.1 and 0.2 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 4, Carr differs from the instant claims in failing to teach that the support wire diameter is about 0.17 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 5, Carr differs from the instant claims in failing to teach that the floor wire has a floor wire diameter of between about 0.04 and 0.09 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 6, Carr differs from the instant claims in failing to teach that the floor wire diameter is about 0.06 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 7, Carr further teaches one or more central support wires that extend below the floor wire from a rear side of the perimeter support wire to a front side of the perimeter support wire to support the floor wire (Fig. 2).
As for claim 8, Carr differs from the instant claims in failing to teach that the one or more central support wires have a central wire diameter of between about 0.1 and 0.2 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 9, Carr further teaches that the floor width of bottom portion 204 is greater than 85% of the tub width of the tub (paragraph [0041]; Figs. 1-3).
As for claim 10, Carr further teaches that the perimeter support wire and the floor wire are formed from metal and coated in nylon (paragraph [0041]).
As for claim 11, Carr further teaches that the perimeter support wire and the floor wire are formed from stainless steel (paragraph [0041]).
As for claim 12, Carr differs from the instant claims in failing to teach that the floor wire is interwoven in a 1-inch by 1-inch grid. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 13, Carr further teaches a rack mounting assembly for slidably supporting top washware rack 200 within the wash tub, wherein top washware rack 200 comprises a mounting wire attached to both the perimeter support wire and the floor wire for engaging the rack mounting assembly (paragraph [0042]; Figs. 1-3).
As for claim 14, Carr teaches a top washware rack (paragraph [0036]; Fig. 1: part 200), equivalent to the claimed third rack assembly, slidably mounted within a dishwashing compartment (paragraph [0036]; Fig. 1: part 101), equivalent to the claimed wash chamber, of a dishwasher appliance (paragraph [0036]; Fig. 1: part 100), top washware rack 200 defining a vertical, a lateral, and a transverse direction, top washware rack 200 comprising: a perimeter support wire (Fig. 2) defining a support width measured along the lateral direction; and a bottom portion (paragraph [0041]; Fig. 2: part 204), equivalent to the claimed floor, suspended from the perimeter support wire, bottom portion 204 being formed from interwoven floor wire and defining a floor width that is greater than 70% of the support width of the perimeter support wire, wherein bottom portion 204 defines a maximum height measured along the vertical direction over an entirety of bottom portion 204, the floor defines a floor wire diameter (paragraph [0041]; Figs. 1-3).
Carr differs from the instant claims in failing to teach that bottom portion 204 is flat. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Carr also fails to teach that the maximum height is between 1 and 4 times the floor wire diameter. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 15, Carr differs from the instant claims in failing to teach that the perimeter support wire has a support wire diameter of between about 0.1 and 0.2 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 16, Carr differs from the instant claims in failing to teach that the support wire diameter is about 0.17 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 17, Carr differs from the instant claims in failing to teach that the floor wire has a floor wire diameter of between about 0.04 and 0.09 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 18, Carr differs from the instant claims in failing to teach that the floor wire diameter is about 0.06 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 19, Carr further teaches one or more central support wires that extend below the floor wire from a rear side of the perimeter support wire to a front side of the perimeter support wire to support the floor wire (Fig. 2).
Carr differs from the instant claims in failing to teach that the one or more central support wires have a central wire diameter of between about 0.1 and 0.2 inches. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.
As for claim 20, Carr teaches a dishwasher appliance (paragraph [0036]; Fig. 1: part 100) defining a vertical, a lateral, and a transverse direction, dishwasher appliance 100 comprising: a tub (paragraph [0037]) defining a dishwashing compartment (paragraph [0036]; Fig. 1: part 101), equivalent to the claimed wash chamber, for receipt of articles for washing; and a top washware rack (paragraph [0036]; Fig. 1: part 200), equivalent to the claimed third rack assembly, slidably positioned within dishwashing compartment 101 and configured for movement along the transverse direction, top washware rack 200 comprising: a perimeter support wire (Fig. 2); and a bottom portion (paragraph [0041]; Fig. 2: part 204), equivalent to the claimed floor, suspended from the perimeter support wire, bottom portion 204 being formed from interwoven floor wire, wherein bottom portion 204 defines a maximum height measured along the vertical direction over an entirety of bottom portion 204, the floor defines a floor wire diameter (paragraph [0041]; Figs. 1-3).
Carr differs from the instant claims in failing to teach that bottom portion 204 is flat. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
Carr also fails to teach that the floor wire has a floor wire diameter of between about 0.04 and 0.09 inches, and the maximum height is between 1 and 4 times the floor wire diameter. However, absent the demonstration of any new or unobvious results, the claimed sizes/ proportions are considered by Examiner to be prima facie obvious as a change in size/ proportion. It is old and well known to change sizes/ proportions, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, A. Changes in Size/ Proportion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711